Eberhardt, Judge.
This court having reversed the judgment of the trial court (Shaw v. Thomas, 105 Ga. App. 12, 123 SE2d 327), and the Supreme Court of Georgia having reversed the judgment of this court_(Thomas v. Shaw, 217 Ga. 688, 124 SE2d 396), it but remains for us to replace the divot. The' judgment of this court rendered on November 16, 1961, is hereby vacated, the judgment of the Supreme Court is made the judgment of this court, and the judgment of the trial court in overruling the general demurrer to the petition is

Affirmed.


Carlisle, P. J., and Bussell, J., concur.